1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8
     JOSE GALLEGOS,                                    Case No.: 3:19-CV-00613-RCJ-CLB
9
                    Plaintiff,
10
     vs.                                               ORDER OF DISMISSAL
11

12   HAROLD WICKHAM, et al.,
13
                    Defendants.
14

15          On November 20, 2019, the Court entered Order (ECF No. 5) denying Plaintiff’s
16
     Application to Proceed In Forma Pauperis (ECF No. 4). The Court ordered Plaintiff to file a
17
     complete application to proceed in forma pauperis, on the correct form with complete financial
18
     attachments in compliance with 28 U.S.C. § 1915(a); or pay the full $400 fee for filing a civil
19

20   action within thirty (30) days from November 20, 2019. The Court sent Plaintiff the approved

21   form application to proceed in forma pauperis, as well as the information and instructions for
22
     filing an in forma pauperis application.
23
            Plaintiff has failed to show good cause why this action should not be dismissed for failure
24
     to comply with Court Order (ECF No. 5). Accordingly,
25

26          IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT PREJUDICE for

27   Plaintiffs failure to comply with the Court Order (ECF No. 5).
28
     ///
1    IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
2
     IT IS SO ORDERED DATED this 27th day of December, 2019.
3

4

5
                                       ______________________________________
6                                      ROBERT C. JONES

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
